No. 8 6 - 3 9 1
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1987




JOHN G. CHRISTIANSEN,
                 Plaintiff and Appellant,
         -vs-
TAYLOR BROTHERS, INC.,
a Montana corporation,

                 Defendant and Respondent.



APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and for the County of Cascade,
                 The Honorable Joel G. Roth, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 James J. Screnar, Bozeman, Montana
         For Respondent :
                 Clary & Clary; Thomas H. Clary, Great Falls,
                 Montana



                                    Submitted on Briefs: Dec. 4, 1 9 8 6
                                       Decided:   February 13, 1987


Filed:    FEB 13 1987
Mr. Justice Frank B. Morrison, Jr. delivered the Opinionof
the Court.

     John G. Christiansen (Christiansen) appeals the June 17,
1986, order of the Eighth Judicial District Court granting
partial summary judgment in favor of Taylor Bros., Inc. We
affirm.
     There is no controversy concerning the facts relevant to
this appeal.   Christiansen was an employee of Taylor Bros.
from March 1, 1981, through the end of December 1982. At the
request of several employees, including Christiansen, the
employer entered into a written contract to withhold a
specific percent of those employees' wages for distribution
at a later time. Five percent of all amounts earned were to
be paid the employee on the first day of December of each
calendar year. If the employee left his job before December
1 for any reason other than disability or death, he was to
forfeit the five percent retained by the employer.      Three
percent of all amounts earned were to be paid at the end of
each year, apparently in lieu of vacation pay.
     Christiansen acknowledged in the lower court that Taylor
Bros. entered into the agreement at the request of the
employees.   He further acknowledged that he received all
monies withheld. for him under the agreement and that he
voluntarily terminated his employment.
     On April 1, 1983, Christiansen filed a complaint against
Taylor Bros.   alleging failure to pay over $5,000 in back
wages due and owing, the illegal withholding of eight percent
of his wages due and payable and the breach of the implied
covenant of good faith and fair dealing. Taylor Bros. filed
a motion for partial summary judgment August 21, 1985, on the
issue of whether Taylor Bros. illegally withheld a percentage
of Christiansen's wages.      Following numerous procedural
maneuverings, the trial judge determined there to be no
public policy against withholding wages at an employee's
request.    Partial summary judgment was entered for Taylor
Bros.
      On   appeal, Christiansen contends the withholding
violates    Montana's   Wages    and   Wage   Protection   Act,
§§ 39-3-101, et seq., MCA.    Specifically, § 39-3-204(1), MCA,
states:
      Every employer of labor in the state of Montana
      shall pay to each employee the wages earned by such
      employee in lawful money of the United States or
      checks on banks convertible into cash on demand at
      the full face value thereof, and no person for whom
      labor has been performed may withhold from any
      employee any wages earned or unpaid for a longer
     period than 10 business days after the same are due
      and payable. However, reasonable deductions may be
     made for board, room, and other incidentals
      supplied by the employer, whenever such deductions
      are a part of the conditions of employment, or
     other deductions provided for by law.
Christiansen asserts that this statute should be given a
liberal construction favoring the employee. When the statute
is construed liberally, it becomes apparent, alleges
Christiansen, that the wage deduction policy is illegal.
     We disagree.    Assuming, without deciding, that the
statute should be given a liberal construction in favor of
the employee, we find no violation. Christiansen requested
the deductions.   Section 39-3-204(1), MCA, is designed to
prevent an employer from depriving an employee of wages at
the employer's instigation, or for the benefit of the
employer.   Employers cannot deduct an employee's wages to
cover expenses incurred by the employer. For example, the
Montana Attorney General has ruled that wages may not be set
aside for damages caused by an employee's negligence, for
unauthorized truck mileage or for other expenses incurred by
the employee as a result of his employment.      36 Op. Att'y.
Gen. 17 (1975).
     Deductions voluntarily requested by the employee in his
own behalf do not violate statutes such as $ 39-3-204(1),
MCA. Department of Labor and Industry v. Asbury Metropolitan
Hotel Co. (N.J. App. 1963), 194 A..2d 244.      In fact, the
Montana Department of Labor recognizes such deductions in its
administrative rules.
     HOW DEDUCTIONS AFFECT THE REGULAR RATE
     (1) Amounts deducted from cash wages - general.
     (a) The word "deduction" is often loosely used to
     cover reductions in pay resulting from several
     causes:
     ...
     (iii) Deductions authorized by the employee (such
     as union dues) or required by law (such as taxes
     and garnishments) .
                               .
9 A.R.M. 24.16.2533 (1) (a) (iii)
      Christiansen further contends that an employee cannot
voluntarily contract to have deductions not authorized by law
withheld from his wages.            Again, we must disagree.
Christiansen cites two cases in support of his argument,
State ex rel. Neiss v. District Court (1973), 162 Mont. 324,
511 P.2d 979, and Hoehne v. Sherrodd, Inc. (Mont. 1983), 668
P.2d 232, 40 St.Rep. 1363.       However, these cases stand for
the proposition that an employee cannot contract away
statutory rights enacted for the benefit of the general
public.
      State ex rel. Neiss, 162 Mont.
forbids an employee to waive his right to receive a minimum
wage.
      Minimum wage provisions exist for the benefit of
      the whole public and a claimant of his own accord
      may not bargain away his statutory minimum wage.
      It is elementary that a law established for a
      public reason cannot be compromised by private
     agreement.   Section 49-105, R.C.M.   1947.    [Now
     5 1-3-204, MCA.]
Hoehne ensures that an employee receives all overtime wages
to which he is entitled. There is no public policy against
allowing an employee to voluntarily request that a certain
percentage of his wages be set aside for payment at a later
date, a type of self-imposed savings plan.     Therefore, the
contract provisions providing for the deductions at issue are
valid.
     The decision of the lower court is affirmed.




We concur: